IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                                 :
                                                  :           ID No. 1910010939
                  v.                              :           In and For Kent County
                                                  :
ROY KOLACO,                                       :
                                                  :
                   Defendant.                     :


                               Submitted: December 31, 2020
                                Decided: January 6, 2021

                                              ORDER

       On this 6th day of January, 2021, having considered the State’s motion for
reargument, and Defendant Roy Kolaco’s opposition to the motion, it appears that:
       1.      The Court issued an Opinion and an accompanying Order on December
17, 2020, suppressing evidence that the Department of Probation and Parole (“P & P”)
seized during an administrative search of Mr. Kolaco’s residence.1 The State did not
demonstrate substantial compliance with Department of Probation and Parole
Procedure 7.19. Specifically, the evidence of record did not demonstrate that P & P,
more likely than not, completed the checklist required by Procedure 7.19.2 Nor did it
demonstrate that P & P personnel even considered or discussed three of the five items
in the checklist before the search. Finally, the State failed to offer evidence that the
officer who sought permission to conduct the search received his supervisor’s prior
approval.3 The State failed to meet its burden because it did not demonstrate that the


1
  State v. Kolaco, 2020 WL 7334176, *15 (Del. Super. Ct. Dec. 14, 2020).
2
  Id. In its Opinion, the Court, perhaps inartfully, emphasized the fact that P & P did not “complete”
a checklist. As discussed infra, the facts of record did not support a finding that the officer who
applied for the search and his supervisor even discussed three of the five factors, much less physically
completed a written checklist.
3
  Id. at *16.
officer and supervisor addressed the factors, and because it failed to demonstrate that
a supervisor approved the search. For those reasons, both independently and in
combination, the Court suppressed the evidence based upon the totality of the
circumstances.4
         2.      The State now moves the Court to reconsider its decision. As a remedy,
it requests a rehearing that will permit it to introduce additional evidence to meet its
burden.
         3.      In support of its motion, the State presents three principal arguments. First,
it argues that the Court erred because it failed to address the Delaware Supreme Court’s
decision in Pendleton v. State.5 Though the State did not previously cite that decision,
it now argues that the Court disregarded its holding and incorrectly required P & P to
strictly comply with Procedure 7.19. Second, it argues that the Court erred when it
requested the State to produce the current version of Procedure 7.19 and then
considered the Procedure’s requirements when issuing its decision. In that regard, the
State contends that the Court provided it inadequate notice that the provisions of
Procedure 7.19 were at issue. Third, and finally, the State asks the Court to reopen the
record so it may present evidence that it did not present in the first hearing. In support
of this request, it now provides an affidavit from SPO McClure, with an unsigned,
though completed search checklist attached. His affidavit recites that he, in fact, (1)
discussed the five factors in the checklist with his supervisor and (2) received his
supervisor’s approval prior to the search.
         4.       Delaware’s Superior Court criminal rules do not address motions for
reargument. Nevertheless, Superior Court Criminal Rule 57 (d) directs the Court to
apply applicable Superior Court civil rules in the absence of a controlling or
contradictory criminal rule. Accordingly, Superior Court Civil Rule 59(e) provides
the standard that applies to this criminal motion for reargument.

4
    Id. at *13-16.
5
    Pendleton v. State, 990 A.2d 417 (Del. 2010).
                                                    2
       5.      In order to justify relief upon reargument, the movant must establish that
the Court overlooked a controlling precedent or legal principle or misapprehended the
law or facts in a way that would have changed the underlying decision.6 Furthermore,
to receive the remedy of a rehearing to permit a movant to submit additional evidence,
such evidence must be newly discovered and unavailable to the movant at the time of
the hearing.7 In other words, the movant must have been unaware of the facts or
excusably ignorant of them at the time of the original hearing.8
       6.      As to the State’s first contention, the Court did not misapply or ignore
controlling precedent. Namely, in its Pendleton v. State decision, the Delaware
Supreme Court reaffirmed Delaware’s substantial compliance approach to
administrative searches.9 There, the Court reviewed a Superior Court factual finding
that P & P substantially complied with the Procedure, notwithstanding a probation
officer’s failure to physically complete a written checklist.10 As opposed to the
evidence adduced in Mr. Kolaco’s hearing, the State presented evidence in Pendleton
that the probation officer discussed the required checklist items with his supervisor and
gained his approval.11 The State correctly argues that the Pendleton decision held that
substantial compliance does not require the State to provide a completed and signed
paper copy of a document if the officer and supervisor fully discussed the five factors.
In this regard, the Pendleton decision is distinguishable from the case at hand. There,
the Supreme Court affirmed the Superior Court’s factual finding of substantial
compliance because the record demonstrated that (1) the probation officer discussed
the factors with his supervisor, and (2) the probation officer obtained his supervisor’s


6
  State v. Brown, 2019 WL 3249402, at *2 (citations omitted).
7
  Id.
8
  See 11 CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND
PROCEDURE § 2808 (2d.ed.) (recognizing, in the context of a motion for new trial, that the facts must
not have been known or available to the movant at the time of the first proceeding).
9
  Pendleton, 990 A.2d at 420.
10
   Id. at 420-21.
11
   Id. at 421.
                                                 3
prior approval.12 It was the supervisor’s approval, in large part, that “ensured that the
Department of Correction had sufficient grounds before searching [the probationer’s]
home.”13
       7.      Here, SPO McClure’s testimony presented the only evidence that touched
on P & P’s compliance with Procedure 7.19. Contrary to the State’s contention, the
record is devoid of evidence that a supervisor approved the search. Furthermore, rather
than address the five factors listed in the Procedure, SPO McClure testified that there
were five incidents that supported the search – those five incidents (probation
violations and criminal offenses) touched on two of the five items in the checklist.14
Two of the missing five factors included the requirement that the officer and supervisor
discuss the reliability of the person that informed the probation officer that the
probationer had violated the law.             While the Court can infer that SPO McClure
received some of the information he testified about from Detective Holl, the record
contains no evidence that SPO McClure and his supervisor discussed where SPO
McClure received the information. As a result, there is no evidence supporting that the
supervisor participated in evaluating the evidence’s credibility. Furthermore, the
record contains no evidence that P & P satisfied the Procedure’s critical fifth factor –
the mandatory requirement that a supervisor approve the search.15 The State had the




12
   Id. at 420.
13
   Id.
14
   See State v. Kolaco, 2020 WL 7334176, *15 (Del. Super. Ct. Dec. 14, 2020) (recognizing that
Procedure 7.19 requires an officer and supervisor to discuss the following five factors: “(1) the officer
has knowledge or sufficient reason to believe the offender possesses contraband; (2) the officer has
knowledge or sufficient reason to believe the offender is in violation of probation or parole; (3) there
is information from a reliable informant indicating the offender possesses contraband or is violating
the law; (4) the information from the informant is corroborated; and (5) approval for the search has
been obtained from a Supervisor, a Manager, or the Director and if approval is not obtained prior to
the search, list the exigent circumstances on the Search Checklist requiring the officer to proceed with
the search.”).
15
   See id. (discussing the final factor under procedure 7.19 that requires supervisor approval absent
exigent circumstances).
                                                   4
burden to justify this warrantless search, and the record provides no evidence that a
supervisor, manager, or the Director authorized the search.16
       8.      While recognizing that SPO McClure’s testimony does not address his
supervisor’s approval or denial, the State argues that the Court was required to make
“a reasonable inference” of approval based upon a single question posed to SPO
McClure.      Specifically, the State focuses on the following question: “Did you
eventually request authorization for an administrative search of his residence?” 17 SPO
McClure then testified that he discussed five incidents with his supervisor, but did not
address his supervisor’s reaction.18 Here, the Court sat as the finder of fact and
appropriately declined to infer that a supervisor approved the search based upon that
question and answer.19
       9.      Contrary to the State’s argument, the somewhat relaxed substantial
compliance standard does not divest it of its obligation to demonstrate that P & P met
Procedure 7.19’s requirement that:
            [a]pproval for the search has been obtained from a Supervisor, a
            Manager or the Director. If approval is not obtained prior to the
            search, list the exigent circumstances on the Search Checklist
            requiring you to proceed with the search.20

Obtaining two levels of approval (that of the officer and his or her supervisor) is an
indispensable requirement that is necessary to insure that warrantless administrative P
& P searches do not proceed based upon a single officer’s unfettered discretion. Absent
the State’s demonstration of such approval, there can be no substantial compliance with
Procedure 7.19. Given this holding, it follows that if the State had presented evidence

16
   See Juliano v. State, 2020 WL 6815414, *18 (Del. Nov. 12, 2020) (explaining that the State bears
the burden of proof in a motion to suppress evidence seized during a warrantless search).
17
   State v. Kolaco, I.D. No. 1910010939, at 14 (Del. Super. Ct. Nov. 20, 2020) (TRANSCRIPT).
18
   Id.
19
   As the Court further noted in n. 96 of its Opinion, it did not find, more likely than not, that the
parties completed (or even addressed the checklist) or that the supervisor approved the search. The
State simply did not address those matters, despite holding the burden of proof.
20
   Kolaco, 2020 WL 7334176 at *15 (citing DOC BCC 7.19 § V & VII (A)(1)).
                                                  5
that P & P orally discussed each of the five requirements with a supervisor (which it
did not), the State would still have failed to demonstrate substantial compliance with
the Procedure.
       10.     Second, the State argues that it was unfairly surprised when the Court
examined Rule 7.19’s requirements. It should not have been surprised. Namely, Mr.
Kolaco alleged in his written motion that P & P did not substantially comply with the
Procedure.21      When doing so, he quoted Procedure 7.19, in part.22 Furthermore,
Delaware decisional authority unquestionably places the burden on the State to prove
substantial compliance with the Procedure; Mr. Kolaco needed to prove nothing in the
hearing.23     In addition, in the State’s written response to Mr. Kolaco’s motion, it
acknowledged the centrality of the issue through its contention that SPO McClure need
only have substantially complied with Procedure 7.19’s requirements.24 Finally,
examining counsels’ statements during the hearing demonstrate that (1) the State was
not surprised, and (2) the State should have been fully on notice of its burden. Counsel
for the State stated in opening that the State needed to prove that “the probation officer
complied with the administrative procedure, and considering the totality of the
circumstances, it was a reasonable search that substantially complied with the
Procedure 7.19.”25 In response, Mr. Kolaco’s counsel argued in her opening that “at
this point, there’s nothing showing that this 7.19 was even kind of followed, let alone
substantially followed in this case.”26 The State should not have been surprised that it
needed to address the five factors necessary to meet its burden. 27


21
   Defs.’ Mot. to Suppress ¶¶ 3 – 7.
22
   Id. at ¶ 3.
23
   Kolaco, 2020 WL 7334176 at *15 (citation omitted).
24
   States’ Response ¶¶ 8 – 13. The State omitted the requirement for supervisor approval for a search
from the portions of 7.19 that it cited. It alleged, however, that “SPO McClure discussed all relevant
factors with his supervisor, and gained approval for the search of Defendant’s residence.” Id. at ¶ 13.
25
   State v. Kolaco, I.D. No. 1910010939, at 3 (Del. Super. Ct. Nov. 20, 2020) (TRANSCRIPT).
26
   Id. at 6 (emphasis added).
27
   As the Court noted in its Opinion at n. 87, the Court provided the State and Mr. Kolaco the
opportunity to address any further issues raised by the text of Rule 7.19. The State did not.
                                                  6
          11.     Third and finally, the State requests a rehearing to offer additional
evidence. In its written motion for reargument, it attaches a computer printout of the
checklist, another supporting document, and an affidavit from SPO McClure alleging
that he followed Procedure 7.19’s requirements.28 Assuming the truth of the allegations
in these supplemental documents and affidavit, the State and the testifying witness
possessed the information more than a year prior to the suppression hearing.
Accordingly, it does not constitute newly discovered evidence that would justify a
rehearing. Here, the State had notice of the hearing and it understood, or should have
understood, that it had the burden to demonstrate substantial compliance with
Procedure 7.19’s requirements.             Judicial economy, the orderly administration of
justice, and basic fairness to Mr. Kolaco as the opposing litigant, make it inappropriate
for the Court to hold a second hearing to consider evidence, that should in fairness,
have been presented in the first.
                WHEREFORE, the State’s motion for reargument is DENIED.


                                                         /s/Jeffrey J Clark
                                                               Judge




28
     States’ Mot. for Reargument, at Exs. B & C.
                                                   7